Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Worldwide Strategies Incorporated (the “Company”) on Form 10-K for the year ending July 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James P.R. Samuels, CEO (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
